 Case 4:20-mc-00091-ALM Document 29 Filed 07/22/20 Page 1 of 6 PageID #: 423



                            IN THE UNITED STATES DISTRICT FOR THE
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JASON LEE VAN DYKE,                                    §
                                                       §
                  Plaintiff,                           §
                                                       §
v.                                                     §         Case No. 4:20-MC-00091
                                                       §
THOMAS CHRISTOPHER                                     §
RETZLAFF, a/k/a DEAN                                   §
ANDERSON, d/b/a BV FILES, VIA                          §
FILES, L.L.C., and VIAVIEW                             §
FILES,                                                 §
                                                       §
                  Defendant.                           §

      UNITED STATES OF AMERICA’S REPLY TO RETZAFF’S OPPOSITION TO
                 NONPARTY UNITED STATES OF AMERICA’S
             MOTION TO QUASH SUBPOENA OF JAMES MCGIBNEY1
         Plaintiff Jason Lee Van Dyke (“Van Dyke” or “Plaintiff”) and Defendant Thomas

Christopher Retzlaff (“Retzlaff” or “Defendant”) have been engaged in contentious litigation

spanning from Texas state courts to the United States Supreme Court for years. The acrimony

developed from this years-long war has seemingly seeped into Retzlaff’s Response in Opposition

to the United States Motion to Quash (the “Response”). Hoping to obtain discovery that at least

one court has already denied him, Retzlaff suggests the United States is merely an “officious
intermeddler” whose “cavernously stupid act” makes it the “author of its own misery.” As Steve

William Liable said, “hope is not a strategy,” and setting Retzlaff’s histrionics aside, the law

supports granting the United States’ Motion.

         Congress could not have been more clear when enacting 28 U.S.C. § 517 which states, in

one complete sentence, “The Solicitor General, or any officer of the Department of Justice, may

be sent by the Attorney General to any State or district in the United States to attend to the

1
  On July 1, 2020, the Western District of Texas transferred this subpoena proceeding to the Eastern District of
Texas based, in part, on the Court’s familiarity with the underlying litigation. Pursuant to Local Rule CV-7(j), the
United States filed its Motion to reurge its original motion to quash, which was transferred from the Western District
of Texas.




                                                           -1-
 Case 4:20-mc-00091-ALM Document 29 Filed 07/22/20 Page 2 of 6 PageID #: 424



interests of the United States in a suit pending in court of the United States, or in a court of a

State, or to attend any other interest of the United States.” Interests of the United States are

broad and certainly include protecting the interests of its agencies including the Federal Bureau

of Investigation (“FBI”).2

           In the Response, Retzlaff attempt to avoid 28 U.S.C. § 517 by arguing that the United

States should not be allowed to participate in this matter because it is merely asserting a generic

interest. This argument is not consistent with the law or facts. Primarily, as set forth in the

Declaration of Walker Wicevich, the FBI has an ongoing investigation into Retzlaff based on

allegations of computer-related crimes, including cyberstalking and online harassment.3
Wicevich, the agent investigating Retzlaff, explains in his declaration that Retzlaff’s subpoena

threatens that ongoing investigation. This concern is anything but generic and clearly

distinguishable from the cases Retzlaff cites in the response. First, the Middle District of Florida

allowed the United States to submit briefing and participate in oral argument in Oscar Ins. Co. of

Fla. v. Blue Cross Blue Shield of Fla., Inc., 413 F.Supp.3d 1198, 1200 n.1 (M.D. Fla. 2019). In

that case, the United States’ interest was in ensuring the correct application of federal antitrust

laws, which is a far more general interest than asserted here. Similarly, United States ex rel.

Ruckh v. Salus Rehab., Case No. 8:11-cv-1303-T-23TMB, 2017 WL 1495862 (M.D. Fla. Apr.

29, 2017), does not counsel against the United States’ participation here. The ruling in Salus is

based, in part, on the fact the relator could have adequately protected the United States’ interest

and that allowing a statement of interest would “impermissible circumvent the narrow role

prescribed in Section 3730(c)(3) [of the False Claims Act.]” Salus, 2017 WL 1495862, *2.

Neither of these concerns is present in this case.

           Contrary to Retzlaff’s characterization, the United States is not an “officious

intermeddler” in this matter. The United States would be more than happy to extricate itself from


2
    28 U.S.C. § 517 (emphasis added).
3
    Wicevich Decl. ¶ 2.




                                                     -2-
 Case 4:20-mc-00091-ALM Document 29 Filed 07/22/20 Page 3 of 6 PageID #: 425



this litigation, if Retzlaff would stop inviting us to participate by continuing to request the oral

deposition of an FBI witness to include demanding the FBI witness to produce the following

documents:
                  All communication, emails and material exchanged between Mr.
                  McGibney and all law enforcement, including the F.B.I and Special
                  Agent Walker Wicevich. See (Dkt. 182-1, ¶ ¶ 11, 12, & 13).

                  All communication, emails and material exchanged between Mr.
                  McGibney and the F.B.I concerning Mr. Van Dyke. See (Dkt. 182-1, ¶ ¶
                  12 & 13).

                  All communication, emails and material exchanged between Mr.
                  McGibney and the F.B.I showing how Defendant was associated with
                  the BV Files blog. See Dkt. (182-1, ¶ ¶ 2, 3, 12 & 13).

                  All documents pertaining to any technical, scientific, or investigative
                  methods used to determine Defendant is associated with the “BV Files”
                  blog located at www.ViaViewFiles.net. See (Dkt. 182-1, ¶ 4).

                  All communication, emails and material reflecting any surveillance
                  activities performed or supported by Mr. McGibney on Defendant or any
                  of his family members. See (Dkt. 182-1, ¶ 15).

                  All communication, emails and material exchanged between Mr.
                  McGibney and Philip Klein, Brittany Retzlaff, and Collin Retzlaff. See
                  (Dkt. 182-1, ¶ ¶ 8-10).

                  All communication, emails and material exchanged between Mr.
                  McGibney and all law enforcement. See (Dkt. 182-1, ¶ 13).

         The United States’ motion clearly states that the United States is asserting itself a non-

party for the purposes of obtaining an order to quash the subpoena for documents and the

deposition testimony of James McGibney filed by Defendant on June 18, 2020.4 The United

States’ motion recognizes the date for compliance passed but urges a ruling by this Court based

the history of Retzlaff’s repetitive request for communications, information and materials


4
  See (Dkt. 182). The Plaintiff issued a similar subpoena to the local prosecutor’s office. See Van Dyke v. Retzlaff,
Case No. 4:18-CV-247-ALM (Dkt. 173 and 180). In this motion references to Dkt. Refer to Case No. 4:18-CV-
247-ALM filed in the Eastern District of Texas. Emphasis added.




                                                         -3-
 Case 4:20-mc-00091-ALM Document 29 Filed 07/22/20 Page 4 of 6 PageID #: 426



generated in connection with the Federal Bureau of Investigation (“FBI”) witness, Mr. James

McGibney. 5 Contrary to Retzlaff’s arguments, the requested communications, information and

materials are not relevant to the matters in issue, in this action. 6 As supported by Agent Walker

Wicevich’s affidavit7 disclosure would divulge protected law enforcement information that is

unrelated to the matters in issue, in Defendant’s pending litigation. This includes any

information concerning an FBI investigation of Retzlaff, as well as the identities and personal

information of potential victims, witnesses and law enforcement personnel.

           Although the date for compliance on the Subpoena has past, Defendant’s subsequent

actions reinforce the United States’ position that the issues raised by the subpoena and discussed
in the United States of America’s Motion to Quash are capable of repetition yet evading judicial

review and therefore the Motion should not be denied as moot. On July 2, 2020, the Defendant

noticed the oral deposition of James McGibney and requested the production of documents in the

District Court for the 431st Judicial District in Denton County, Texas. 8 The July 2, 2020, notice

and request for production of documents, is the exact same notice and request for deposition that

is pending before this Court in 4:20-MC-00091.9

           Although, not binding on this Court, the District Court for the 431 st Judicial District

granted the United States motion to quash the oral deposition of James A. McGibney and request

for production of documents on July 13, 2020.10 Additionally, on July 13, 2020, the District

Court for the 431st Judicial District granted James McGibney’s motion to quash the subpoena for




5
     See (Dkt. 188); 4:20-MC-00091.
6
     Id.
7
     See (Dkt. 182).
8
     Attachment A.
9
     Id.

10
     Attachment B.




                                                    -4-
 Case 4:20-mc-00091-ALM Document 29 Filed 07/22/20 Page 5 of 6 PageID #: 427



the deposition duces tecum and motion for protective order.11 In doing so, the court held that no

further subpoenas, either for trial or discovery by either party would be issued for James

McGibney (or his spouse) except by order of the court.12 Furthermore, the court granted the

motion to quash the subpoena for GoDaddy.com L.L.C. and issued a protective order that forbid

any subpoenas, either for trial or discovery by either party for GoDaddy.com L.L.C except for

order by the court.13

           The United States urges this Court to rule on the motion to quash because Retzlaff’s

efforts to obtain documents relating to the ongoing FBI investigation are capable of repetition,

yet may evade review.14 The United States of America has standing, pursuant to 28 U.S.C. § 517
to attend to the interest of the U.S. in suits pending in courts of the U.S. The United States filed

the motion to quash to protect its substantial interests that are clearly implicated by the

Subpoena.


                                                        Respectfully submitted,

                                                        STEPHEN J. COX
                                                        UNITED STATES ATTORNEY
                                                        EASTERN DISTRICT OF TEXAS




11
     Attachment C.

12
     Id.

13
     Id.

14
     Spencer v. Kemna, 523 U.S. 1, 17 (1998).




                                                  -5-
Case 4:20-mc-00091-ALM Document 29 Filed 07/22/20 Page 6 of 6 PageID #: 428




                                                    /s/ Aimee M. Cooper
                                                    Aimee M. Cooper
                                                    Assistant U.S. Attorney
                                                    Lead Attorney
                                                    Texas Bar No. 24061167
                                                    101 East Park Blvd., Suite 500
                                                    Plano, Texas 75074
                                                    Telephone: (972) 943-3597
                                                    Telefax: (972) 509-1209
                                                    aimee.cooper@usdoj.gov

                                                    ATTORNEYS FOR THE
                                                    UNITED STATES OF AMERICA


                               CERTIFICATE OF SERVICE

       I certify that on this 22nd day of July, 2020, a true copy of this motion with attachments

was served on all counsel of record by way of the Court’s CM/ECF system.

                                                    /s/ Aimee M. Cooper
                                                    Aimee M. Cooper




                                              -6-
